DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 6, and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the block is further from the block center”. It is unclear which ‘the block’ or ‘the block center’ refers to in the plurality of blocks or with what reference the ‘center’ is with respect to the plurality of blocks.
Claim 6 recites “the block center” and is rejected for the same reason as claim 3.
Claim 14 recites “the block center” and is rejected for the same reason as claim 3 and 6.
Claim 13 recites “spiral patterns having pattern widths different for each of the blocks are provided”, however, the spiral patterns in the disclosed invention only have patterns widths different for each of the adjacent blocks from a center of the substrate or 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150084803 A1 (hereinafter “Purden”) in view of US 20150070246 A1 (hereinafter “Maruyama”).
	Claim 1: Purden teaches an antenna device (e.g., see FIGS. 1-6) mounted inside a vehicle bumper (e.g., see 12 in FIG. 2, Para. 12), the antenna device comprising: a dielectric substrate (e.g., see 14 in FIG. 1-2) including a first surface and a second surface (e.g., any surfaces of 14A, 14B, or two surfaces of one singular dielectric substrate 14, see Para. 19); an antenna part (e.g., see 18 and 32, or one singular antenna part, ‘common element’, see Para. 15) arranged on the second surface of the dielectric substrate (i.e., a surface of the antenna part on the dielectric substrate) and including an antenna pattern configured to function as an array antenna (any pattern of 
	Purden does not explicitly teach a ground plate arranged on the dielectric substrate and configured to function as an antenna ground plane.
	However Maruyama teaches a reflectarray for phase delay (see abstract) having a dielectric layer between the reflecting part and the ground part (e.g., see 53 and 51 in FIG. 2, dielectric in between, Para. 85-86, 113, 168).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a ground plate arranged on the dielectric and configured to function as an antenna ground plane as taught by Maruyama in order to implement better isolation of the antenna and/or implement an increased control phase shifting element.

Claim 3: Purden teaches the antenna device according to claim 2, wherein the plurality of blocks are configured such that phase differences of the reflected waves between the adjacent blocks become larger as the block is further from the block center (wherein, due to the ambiguity in ‘block center’, the block center is from where the difference in phase is increased to an end of the blocks in FIG. 4).  
Claim 4: Purden teaches the antenna device according to claim 1, wherein phases of the reflected waves are adjusted by setting dimensions of the plurality of conductor patches to be different for each of the blocks in the plurality of blocks (e.g., see FIGS. 4, Para. 20).  
Claim 5: Purden does not explicitly teach the antenna device according to claim 1, wherein phases of the reflected waves are adjusted by setting gaps between conductor patches adjacent across the adjacent blocks to be different for each of the adjacent blocks in the plurality of blocks.  
	However Maruyama teaches the gaps between conductor patches adjacent across adjacent blocks to be different for adjusting the phase for phase control (e.g., see FIG. 2, 4, 25-27, 29, 35, 41, Para. 178).

Claim 6: Purden teaches the antenna device according to claim 1, wherein the plurality of blocks are set so that phase characteristics of the reflected waves are symmetric with respect to the block center (e.g., see FIG. 4).  
Claim 7: Purden teaches the antenna device according to claim 6, wherein the block arrangement direction coincides with a polarization direction of the array antenna (wherein block arrangement coincides with the phase control direction, i.e., the polarization direction).  
Claim 8: Purden teaches the antenna device according to claim 1, wherein each of the plurality of conductor patches has a dimension not more than 3/4 of the operating wavelength (e.g., see Para. 20, where the largest size patch is still less than ¾ of a wavelength at 77 GHz).  
Claim 9: Purden teaches an antenna device (e.g., see FIGS. 1-6) comprising: a dielectric substrate (e.g., see 14 in FIG. 1-2) including a first surface and a second surface (e.g., any surfaces of 14A, 14B, or two surfaces of one singular dielectric substrate 14, see Para. 19); an antenna part (e.g., see 18 and 32, or one singular antenna part, ‘common element’, see Para. 15) arranged on the second surface of the 
Purden does not explicitly teach a ground plate arranged on the dielectric substrate and configured to function as an antenna ground plane.
	However Maruyama teaches a reflectarray for phase delay (see abstract) having a dielectric layer between the reflecting part and the ground part (e.g., see 53 and 51 in FIG. 2, dielectric in between, Para. 85-86, 113, 168).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement a ground plate arranged on the dielectric and configured to 
Claim 10: Purden teaches the antenna device according to claim 9, wherein the plurality of blocks are configured such that phases of the radiation waves become more delayed as the blocks are further from a block center that is a center of the dielectric substrate in the block arrangement direction (e.g., wherein the inductive components causes a phase delay in each component/patch, the phase delay add between blocks to cause an increasing delay from the incident wave to the reflected waves, see Para. 20, 22).  
 	Claim 11: Purden teaches the antenna device according to claim 9, wherein phases of the radiation waves are adjusted by setting dimensions of the plurality of conductor patches to be different for each of the blocks in the plurality of blocks (e.g., see Para. 20).  
Claim 12: Purden does not explicitly teach the antenna device according to claim 9, wherein phases of the reflected waves are adjusted by setting gaps between conductor patches adjacent across the adjacent blocks to be different for each of the adjacent blocks in the plurality of blocks.  
	However Maruyama teaches the gaps between conductor patches adjacent across adjacent blocks to be different for adjusting the phase for phase control (e.g., see FIG. 2, 4, 25-27, 29, 35, 41, Para. 178).
	Before the effective filing date of the invention, it would have been obvious to a skilled artisan to implement the phases of the reflected waves are adjusted by setting 
Claim 14: Purden teaches the antenna device according to claim 9, wherein the plurality of blocks are set so that phase characteristics of the reflected waves are symmetric with respect to the block center (e.g., see FIG. 4).  
Claim 15: Purden teaches the antenna device according to claim 14, wherein the block arrangement direction coincides with a polarization direction of the antenna part (wherein block arrangement coincides with the phase control direction, i.e., the polarization direction).  
Claim 16: Purden teaches the antenna device according to claim 9, wherein each of the plurality of conductor patches has a dimension not more than 3/4 of the operating wavelength (e.g., see Para. 20, where the largest size patch is still less than ¾ of a wavelength at 77 GHz).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL PATEL whose telephone number is (571)270-7443.  The examiner can normally be reached on Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMAL PATEL/           Examiner, Art Unit 2845